COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


DORAH MAEDA OGOLO
                                             MEMORANDUM OPINION*
v.   Record No. 3011-98-4                         PER CURIAM
                                                 JUNE 8, 1999
PIE GOURMET, LTD. AND
 NATIONWIDE MUTUAL INSURANCE COMPANY


           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

             (Onyebuchi Enechionyia; Chidi A. Ogolo, on
             brief), for appellant.

             (Barbara T. Jones; Siciliano, Ellis, Dyer &
             Boccarosse, on brief), for appellees.


     Dorah Maeda Ogolo contends that the Workers' Compensation

Commission erred in finding that (1) her claim for temporary

partial disability benefits filed on November 24, 1997 was barred

by the applicable limitations period contained in Code

§ 65.2-708(A); and (2) the limitations period was not tolled

pursuant to Code § 65.2-708(C).    Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the commission's

decision.    See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.




    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).    So

viewed, the evidence proved that Ogolo injured her left ankle on

August 14, 1994, while working for Pie Gourmet, Ltd. (employer).

On October 19, 1995, Ogolo filed a claim for compensation for

temporary total wage loss benefits beginning September 25, 1995,

through October 9, 1995, compensation for partial wage loss, and

compensation for permanent disability.   Employer accepted the

claim as compensable, and the parties executed a Memorandum of

Agreement.   On March 6, 1996, the commission awarded Ogolo

temporary total wage loss benefits beginning October 2, 1995

through October 8, 1995.   By Agreed Statement of Fact, the parties

agreed that Ogolo returned to her pre-injury work on October 9,

1995, at a wage equal to or greater than her pre-injury wage.

Although given the opportunity by the commission, neither party

expressed any disagreement with the information contained in the

Memorandum of Agreement or the Agreed Statement of Fact, which

were the basis for the March 6, 1996 award.   In addition, Ogolo

did not ask that additional consideration be given to her request

for permanent partial disability benefits.    On November 24, 1997,

Ogolo filed a claim requesting compensation for temporary total

wage loss beginning September 16, 1997 through November 19, 1997,

compensation for partial wage loss, and compensation for permanent

disability benefits.

     Code § 65.2-708(A) required that a change-in-condition

application be filed within twenty-four months from the last day

                               - 2 -
for which compensation was paid.   It is undisputed that Ogolo

returned to work October 9, 1995, and did not file her

change-in-condition application until November 24, 1997.

Accordingly, unless the tolling provision contained in Code

§ 65.2-708(C) applied to extend the limitations period beyond

October 8, 1997, the commission correctly determined that the

claim was not timely filed.

     Code § 65.2-708(C) provides that "[a]ll wages paid, for a

period not exceeding twenty-four consecutive months, to an

employee (i) who is physically unable to return to [her]

pre-injury work due to a compensable injury and (ii) who is

provided work within his capacity at a wage equal to or greater

than his pre-injury wage, shall be considered compensation."      The

commission found that when Ogolo returned to work she "was able to

perform fully the duties of her pre-injury position."    The

evidence supports that finding.

     Dr. M. David Tremaine's office notes established that as of

November 16, 1995, Ogolo was "doing very well" and she was "back

to her job as a baker and manager of a bakery."   On December 22,

1995, Dr. Tremaine noted that "[a]t this time she is to continue

wearing the aircast which she has been wearing.   She is to

continue working.   She is working full-time doing her normal job

as a baker, manager."    On April 2, 1996 and July 9, 1996, the

medical records again reflect that Ogolo was "doing well" and

"working full-time."    No evidence proved that when Ogolo returned

                                - 3 -
to her pre-injury work as a baker and a manager on October 9,

1995, that employer provided her selective employment; that her

work-week was reduced from forty to thirty-five hours; or that she

was unable to perform the duties of her pre-injury work.

     Based upon this record, the commission did not err in finding

that the tolling provision contained in Code § 65.2-708(C) did not

apply to extend the limitations period.   Accordingly, we affirm

the commission's decision.

                                                           Affirmed.




                              - 4 -